United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
99th MEDICAL SUPPORT SQUADRON,
NELLIS AIR FORCE BASE, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0996
Issued: January 23, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 3, 2018 appellant filed a timely appeal from an October 10, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days
elapsed from the last merit decision, dated July 27, 2017, to the filing of this appeal, pursuant to

1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. 20 C.F.R. § 501.3(e). An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. Id.
at § 501.3(f). One hundred and eighty days from October 10, 2017, the date of OWCP’s latest decision, was Sunday,
April 8, 2018. Because the last day of the 180-day filing period fell on a weekend, appellant had until the close of the
next business day, Monday, April 9, 2018, to timely file an appeal. Id. § 501.3(f)(2). The Clerk of the Appellate
Boards received the appeal on April 16, 2018. However, when the date of receipt would result in the loss of appeal
rights, the date of the U.S. Postal Service postmark (or other carriers’ date markings) is considered the date of filing.
Id. at § 501.3(f)(1). In this instance, the date of the U.S. Postal Service postmark is April 3, 2018, which renders the
appeal timely filed. Id.

the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the case.3
ISSUE
The issue is whether OWCP abused its discretion when it denied appellant’s September 7,
2017 request for a hearing as untimely filed under 5 U.S.C. § 8124(b).
FACTUAL HISTORY
On February 3, 2017 appellant, then a 45-year-old secretary, filed a traumatic injury claim
(Form CA-1) alleging that, on January 27, 2017, she fractured her left foot while in the
performance of duty. She stated that she was in the employee parking lot, walking from the
warehouse to the main hospital, when a truck drove past her. As she stepped onto the curb to move
out of the truck’s path, appellant twisted her foot. She stopped work on January 30, 2017.
OWCP received hospital emergency department treatment records from January 31, 2017,
including a left lower extremity diagnostic study that revealed a possible Lisfranc fracture. It also
received podiatric treatment records covering the period February 1 through 27, 2017, which
included a February 23, 2017 operative report.4
In a June 19, 2017 development letter, OWCP requested that appellant submit additional
factual and medical evidence to support her claim. It noted, that the evidence submitted was
insufficient to establish that she actually experienced the incident alleged to have caused her
claimed left foot injury. OWCP also advised that the evidence received thus far was insufficient
to support that appellant was injured while performing her employment duties, noting that she was
in the parking lot at the time of the alleged injury. It afforded her 30 days to submit the requested
information.
OWCP subsequently received additional medical evidence.
By decision dated July 27, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had not submitted sufficient factual evidence to establish the occurrence of the
alleged January 27, 2017 employment incident. OWCP noted that appellant had not responded to
its June 19, 2017 factual questionnaire. Consequently, appellant had failed to meet her burden of
proof to establish fact of injury.
Appellant subsequently requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review. She utilized the appeal request form that accompanied the

2

5 U.S.C. § 8101 et seq.

3

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.
4

Appellant underwent an open reduction internal fixation to repair a left foot Lisfranc dislocation.

2

July 27, 2017 decision. Although signed and dated August 22, 2017, appellant’s hearing request
was postmarked September 7, 2017.
By decision dated October 10, 2017, the hearing representative determined that appellant
was not entitled to a hearing as a matter of right because her request was postmarked September 7,
2017, which was more than 30 days after OWCP’s July 27, 2017 decision. It was further indicated
that OWCP had exercised its discretion and further denied the request as the relevant issue of the
case could equally well be addressed by requesting reconsideration and submitting evidence not
previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his [or her] claim before a representative of
the Secretary.”5
Section 10.615 of Title 20 of the Code of Federal Regulations provides, “A hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.”6 The hearing request
must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which the hearing is sought.7 However, OWCP has discretion to grant or
deny a request that is made after this 30-day period.8 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.9
ANALYSIS
The Board finds that OWCP did not abuse its discretion when it denied appellant’s
September 7, 2017 hearing request as untimely filed pursuant to 5 U.S.C. § 8124(b).
Appellant had 30 days from OWCP’s July 27, 2017 merit decision to request a hearing
before OWCP’s Branch of Hearings and Review. She requested an oral hearing by appeal request
form dated August 22, 2017, and postmarked September 7, 2017. As the postmark date was more
than 30 days after OWCP’s July 27, 2017 decision, appellant was not entitled to an oral hearing as

5

5 U.S.C. § 8124(b)(1).

6

20 C.F.R. § 10.615.

7

Id. at § 10.616(a).

8

G.W., Docket No. 10-0782 (issued April 23, 2010); James Smith, 53 ECAB 188, 191-92 (2001).

9

James Smith, id.

3

a matter of right.10 Section 8124(b)(1) is unequivocal on the time limitation for requesting a
hearing.11
Although appellant was not entitled to an oral hearing as a matter of right, OWCP’s Branch
of Hearings and Review exercised its discretion in determining whether to grant appellant’s request
despite its untimely nature. In denying a discretionary hearing, the hearing representative found
that the issue in the case could equally well be addressed by requesting reconsideration before
OWCP and submitting new evidence establishing that she had sustained an injury in the
performance of duty. Because reconsideration exists as an alternative appeal right to address the
issue(s) raised by OWCP’s July 27, 2017 decision, the Board finds that OWCP did not abuse its
discretion in denying appellant’s untimely hearing request.12
CONCLUSION
The Board finds that OWCP did not abuse its discretion when it denied appellant’s
September 7, 2017 hearing request as untimely filed pursuant to 5 U.S.C. § 8124(b).
ORDER
IT IS HEREBY ORDERED THAT the October 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 23, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board
10
Under OWCP’s regulations and procedures, the timeliness of a request for a hearing is determined on the basis
of the postmark of the envelope containing the request. Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings
and Reviews of the Written Record, Chapter 2.1601.4a (October 2011).
11

5 U.S.C. § 8124(b)(1); see William F. Osborne, 46 ECAB 198 (1994).

12

See Gerard F. Workinger, 56 ECAB 259 (2005).

4

